Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 23, 2020

                                       No. 04-19-00883-CR

                                    Gabrielle DE ARROYO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5788
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER

        Appellant’s brief was due on March 5, 2020. After no brief or motion for extension of
time was filed, we ordered Appellant to file the brief or a motion for extension of time to file the
brief by March 30, 2020. Before the deadline, Appellant filed a first motion for an extension of
time to file the brief, but she did not state the period of the extension requested.
       Appellant’s motion is GRANTED. Appellant’s brief is due on April 6, 2020.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court